Exhibit 10.1

 



Mutual Termination Agreement 

 

This Mutual Termination Agreement is made effective November 6, 2019, by and
among Noble Vici Group, Inc., a Delaware corporation having its place of
principal executive office at 1 Raffles Place, #33-02, One Raffles Place Tower
One, Singapore 048616 (the "Company"), and Kootoro Vietnam Inc., a limited
liability company organized under the laws of Vietnam (“Kootoro”).

 

WHEREAS, the Company and Kootoro are parties to that certain Binding Memorandum
of Understanding dated June 17, 2019 (the “MOU”), pursuant to which the Company
agreed to explore a strategic partnership to expand into Vietnam; and

 

WHEREAS, pursuant to the MOU, the closing of the strategic partnership was
anticipated to occur on or before July 31, 2019.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for good and
valuable mutual consideration, the receipt of which is hereby acknowledged, the
parties, intending to be legally bound, do hereby agree to the following terms
and conditions:

 

Agreement

 

1.       Mutual Termination. Effective immediately upon execution of this Mutual
Termination Agreement, each party hereto hereby completely and immediately
terminates the MOU, and acknowledges and agrees that neither party shall have
any obligation or liability to the other in connection with the MOU.

 

2.       Entire Agreement. This Mutual Termination Agreement is the entire
agreement between the parties regarding the subject matter contained herein. It
supersedes, and its terms govern, all prior proposals, agreements, or other
communications between the parties, oral or written, regarding the subject
matter contained herein.

 

 

IN WITNESS WHEREOF, the parties have executed this Mutual Termination Agreement
as of the date first set forth above.

 

 

NOBLE VICI GROUP, INC.

 

By: /s/Eldee Wai Chong Tang

       Eldee Wai Chong Tang

Its: Chief Executive Officer

 

 

KOOTORO VIETNAM INC.

 

By: /s/ Huan Nguyen

       Huan Nguyen

Its: Chief Executive Officer

 

 

 

